Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000078
                                                         14-FEB-2018
                                                         01:42 PM


                            SCPW-18-0000078

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                DAVID DOUGLAS KROMER, on behalf of
                  NORMAN KALANI ASAM, Petitioner,

                                  vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1DCW-18-0000395)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner David Douglas Kromer’s

petition for writ of habeas corpus, filed on February 8, 2017, on

behalf of Norman Kalani Asam, and the record, it appears that

petitioner fails to demonstrate that he has standing, as a non-

attorney and non-party in the underlying proceeding, to seek the

requested extraordinary relief from this court related to the

underlying proceeding.   See Kaho#ohanohano v. State, 114 Hawai#i

302, 162 P.3d 696 (2007).    Moreover, petitioner presents no

special reason for this court to invoke its jurisdiction at this

time.   See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788

(1976) (the supreme court “will not exercise its original
jurisdiction in habeas corpus proceedings when relief is

available in a lower court and no special reason exists for

invoking its jurisdiction”).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, February 14, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2